Citation Nr: 1242568	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 29, 2007 for the grant of service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to June 1985 and from January 1987 to April 1989.

This matter is on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, concurrent with this appeal, the Veteran has submitted a claim for clear and unmistakable error (CUE) in earlier rating decisions (November 1985 and December 1989) that denied service connection for an acquired psychiatric disorder.  The RO found no CUE in a January 2011 rating decision.  Also, in a statement of the case dated in July 2011, the RO addressed the claim for an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).  The Veteran did not perfect an appeal for either of these issues.  As such, the Board does not have jurisdiction over these claims, and they are not addressed here.  


FINDINGS OF FACT

1. On July 7, 2005, the RO received an informal claim for service connection for an acquired psychiatric disorder.

2.  By a rating action dated in August 2006, the petition to reopen the claim for service connection for an acquired psychiatric disorder was denied.  

3. The Veteran submitted new and material evidence relevant to the claim for service connection for an acquired psychiatric disorder within a year of the August 2006 rating decision.  




CONCLUSION OF LAW

The criteria for an effective date of July 7, 2005, but no earlier, for the grant of service connection for an acquired psychiatric disorder, have been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.



Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Specifically, the Veteran's psychiatric disorder claim arises from his disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under the VCAA.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO has also acquired all treatment records held by the Social Security Administration (SSA).  The Veteran submitted statements and private treatment records in support of his claim.  No outstanding evidence relevant to the earlier effective date issue has been identified.

Next, a VA examination with respect to the issue on appeal was obtained in June 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's psychiatric history.  It considers all of the pertinent evidence of record, provide thorough psychiatric evaluations and provide a complete rationale for any conclusions rendered, relying on and citing to the records reviewed. 

In any event, the Board would point out that the Veteran's claim was granted based at least in part on the VA examiner's findings.  Moreover, as the effective date precedes this examination, it would not be expected to provide any information as to whether the effective date should be earlier than already assigned.  As such, he would not have been prejudiced by any errors in this examination.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.

Upon receipt of an informal claim (if a formal claim has not been filed) an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413, 421 (1999).

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who are eligible for benefits under 38 C.F.R. § 3.816. See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, or soft-tissue sarcoma.  See 38 C.F.R. § 3.816(b) (2012).

In July 2008, the Veteran was granted entitlement to service connection for an acquired psychiatric disorder with a 50 percent disability rating, effective March 29, 2007.  In October 2008, he submitted a notice of disagreement with this effective date, asserting that the effective date should instead be April 20, 1989, the day after he left his second period of active duty.

The Board notes at that outset that neither of the exceptions to 38 C.F.R. § 3.400, as discussed above, apply.  As to the first, it is true that the VA regulations governing service connection for posttraumatic stress disorder (PTSD), found at 38 C.F.R. § 3.304(f) were amended in July 2010 to expand service connection to those with stressors related to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register). 
However, the Veteran was service connected for depression rather than PTSD.  As such he was not service-connected pursuant to this liberalizing law.  In any event, the effective date in dispute here (March 29, 2007) precedes the effective date of the amended regulations (July 13, 2010) by over three.  Therefore, the grant of service connection was not pursuant to this liberalizing law, and this exception is inapplicable. 

The second exception is also inapplicable in this case.  Although the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1), a psychiatric disorder is not one of the "covered herbicide diseases" within the meaning of 38 C.F.R. § 3.816(b)(2).  Thus, the Veteran is not eligible for an earlier effective date under 38 C.F.R. § 3.816(c)(1).

Nevertheless, while the RO determined that March 29, 2007 was the date of the Veteran's formal claim, the Board disagrees.  Although this was the date of his most recent claim for this disorder, he has submitted claims for an acquired psychiatric disorder on a number of prior occasions.  For example, his first claim for benefits based on this disorder was in June 1985, which was denied the following November.  A December 1989 rating action again denied the Veteran's claim.  There was no related appeal or submission of new and material evidence within the applicable one year period.  He resubmitted this claim in August 1992, which the RO denied the following December.  While this claim was ultimately appealed to the Board in July 1992, he withdrew his appeal in December 1993.  

Six years later, in April 1999, the Veteran again claimed service connection for depression, but this was denied by the RO that same month.  He claimed entitlement to service connection for depression and anxiety disorder on three more occasions, specifically in March 2004 (which was denied by the RO in April 2005), June 2005 (denied in August 2006) and finally in March 2007 (granted in July 2008). 


The fact that the Veteran's three most recent claims related to an acquired psychiatric disorder were submitted so close together raises two salient concerns.  First, as part of developing his June 2005 claim, the RO acquired some of the Veteran's service personnel records, which were associated with the claims file in January 2006.  When VA receives relevant service department which existed but had not been associated with the claims file when the claim was first decided, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c)(1) (2012).    Moreover, an award made based on such records is effective the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3). 

After a review of these records, however, the Board does not consider them relevant to the claim on appeal, and that 38 C.F.R. § 3.156(c) does not apply.  Rather, these personnel records are performance evaluations from 1984 and 1987, none of which provided evidence of depression-like symptoms in service.  To the contrary, these records indicate that his performance was exemplary.  As such, these records would not have served as a basis for service connection for an acquired psychiatric disorder.  An earlier effective under 38 C.F.R. § 3.156(c) is not warranted.  

Next, the Court of Appeals for Veterans Claims has recently stated that, when a veteran submits relevant evidence within a year a rating decision, "38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Consequently, even though the date of the Veteran's most recent claim was March 29, 2007, the Board is obligated to consider whether the Veteran submitted any relevant evidence that should have been associated with an earlier claim.  

As an initial matter, after the Veteran withdrew his appeal of the RO's December 1992 rating decision, he did not a new claim until April 1999.  After this April 1999 claim was denied that same month, he did submit any relevant evidence within the year following the denial of this claim.  He also failed to submit a notice of disagreement.  The April 1999 rating decision became final one year later.  Therefore, there none of the claims prior to April 1999 may be construed as the formal date of claim under 38 C.F.R. 3.156(b).  

After the RO denied the Veteran's March 2004 claim in April 2005, he submitted a number of documents in July 2005 in support of his claim, including copies of service treatment records and December 2000 opinion from a private physician.  These records were previously considered in a prior rating decision.  Thus, even though this information was submitted within a year of the April 2005 denial, it is not new and material evidence that should been part of the claim that led to the April 2005 denial.  Moreover, the April 2005 denial was not appealed, it became final one year later.  Therefore, the March 2004 claim also cannot be the formal date of claim.  

However, after the RO denied his July 2005 claim in August 2006, the Veteran submitted a March 2007 psychiatry note, diagnosing him with depression and also provided the opinion that this depression was attributable to a service-connected disorder.  Not only was this psychiatry note new, in that it had not been previously reviewed by the RO, it is material to his psychiatric disorder claim.  Indeed it appears that it was partially the basis for the July 2008 rating decision which granted service connection.  

Given that this the March 2007 treatment psychiatry note was submitted within a year of the August 2006 decision, that decision never became final and was not considered until July 2008.  Therefore, for effective date purposes, the date of the Veteran's formal claim is July 7, 2005, as opposed to March 29, 2007.

The date of the claim having been established, the Board also determines that there was no stated intent to file benefits within the year prior to July 7, 2005.  Notably, the Veteran submitted an authorization and consent of release information for the RO to acquire additional information in April 2005.  However, these treatment notes did not relate to psychiatric treatment.  Moreover, nowhere in this document, or in any other prior to July 7, 2005, did the Veteran state an intent to submit a new claim.  

Therefore, while the Board concludes that the Veteran's July 7, 2005 claim is the claim that is on appeal, there are no communications prior to this date not only were there no communications prior to July 7, 2005 indicating the intent to file a formal claim.  Therefore, the Board concludes that the effective date the Veteran's service-connected psychiatric disorder is July 7, 2005, and the appeal is granted to this extent.  


ORDER

An effective date of July 7, 2005, but no earlier, the grant of service connection for an acquired psychiatric disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


